
	
		III
		111th CONGRESS
		1st Session
		S. RES. 220
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mr. Feingold (for
			 himself, Ms. Collins,
			 Mr. Dorgan, and Mr. Crapo) submitted the following resolution; which
			 was referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the designation of September as
		  National Atrial Fibrillation Awareness Month and encouraging
		  efforts to educate the public about atrial fibrillation.
	
	
		Whereas
			 atrial fibrillation is a cardiac condition in which electrical pulses disrupt
			 the regular beating of the atria in the heart, hampering the ability of the
			 atria to fill the ventricles with blood, and subsequently causing blood to pool
			 in the atria and form clots;
		Whereas
			 atrial fibrillation is the most common cardiac malfunction and affects at least
			 2,200,000 people in the United States, with increased prevalence anticipated as
			 the population of the United States ages;
		Whereas
			 atrial fibrillation is associated with an increased, long-term risk of stroke,
			 heart failure, and mortality from all causes, especially among women;
		Whereas
			 atrial fibrillation accounts for approximately 1/3 of
			 hospitalizations for cardiac rhythm disturbances;
		Whereas, according to the American Heart
			 Association, 3 to 5 percent of people in the United States aged 65 and older
			 are estimated to have atrial fibrillation;
		Whereas
			 atrial fibrillation is recognized as a major contributor to strokes, with an
			 estimated 15 to 20 percent of strokes occurring in people afflicted with atrial
			 fibrillation;
		Whereas
			 it is estimated that treating atrial fibrillation costs approximately $3,600
			 per patient annually for a total cost burden in the United States of
			 approximately $15,700,000,000;
		Whereas
			 obesity is a significant risk factor for atrial fibrillation;
		Whereas
			 better education for patients and health care providers is needed in order to
			 ensure timely recognition of atrial fibrillation symptoms;
		Whereas
			 more research into effective treatments for atrial fibrillation is needed;
			 and
		Whereas
			 September is an appropriate month to observe as National Atrial Fibrillation
			 Awareness Month: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the designation of September as
			 National Atrial Fibrillation Awareness Month;
			(2)supports efforts to educate people about
			 atrial fibrillation;
			(3)recognizes the need for additional research
			 into treatment for atrial fibrillation; and
			(4)encourages the people of the United States
			 and interested groups to observe and support National Atrial Fibrillation
			 Awareness Month through appropriate programs and activities that promote public
			 awareness of atrial fibrillation and potential treatments for atrial
			 fibrillation.
			
